Citation Nr: 0712772	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to January 
1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2005, at which time it was remanded 
to the RO for further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran contends that his current psychiatric disability 
was first manifested as anxiety during his period of active 
service.  

The report of the veteran's March 1967 service entrance 
examination is negative for any complaints or findings of a 
psychiatric disorder.  

However, his service medical records show that, from 
September to December 1967, he was treated for symptoms that 
included those being due to an anxiety reaction.  He was 
found unfit for military duty and was subsequently 
discharged.  

Since the late 1980's, the veteran has been treated by 
private health care providers and VA for psychiatric 
disability, including that diagnosed as a substance abuse and 
a bipolar disorder.  

In April 2003, the veteran underwent a VA psychiatric 
examination.  It was noted that, in the early 1990's, the 
veteran had been hospitalized on several occasions by VA.  

In July 2005, the Board asked the RO to obtain additional 
records for inclusion with the claims file.  Such records 
included those from the VA Medical Center (MC) in Loma Linda, 
California, reflecting the veteran's treatment for 
psychiatric disability since January 1968.  

In July 2005 and March and July 2006, the AMC requested those 
records directly from the VAMC.  In March 2006, it was 
indicated that the VAMC would sent the records that day.  
However, the AMC did not receive such records or any other 
responses to its requests.  

Accordingly, the case must be REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate steps 
to obtain copies of all clinical records 
referable to treatment rendered the 
veteran at the VAMC in Loma Linda, 
California.  The veteran also should be 
asked again to provide any such records 
he may have in his possession.  

The efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

2.  Then, following completion of all 
indicated development, the RO should 
readjudicate the issue of service-
connection for an innocently acquired 
psychiatric disorder.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



